Citation Nr: 1502923	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from December 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

On the January 2009 VA Form 9, the Veteran requested a personal hearing before a Decision Review Officer; however, in July 2011, the Veteran withdrew the hearing request and asked to proceed with the appeal without a hearing.  38 C.F.R.  
§ 20.704(e) (2014). 

In August 2012, the Board remanded the appeal for a VA medical examination with a medical opinion addressing the likelihood of a relationship between the neck and low back disabilities to service, followed by subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake,     22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  The Veteran had a neck injury during service.

2.  The Veteran has had continuous neck disorder symptoms since service.

3.  The Veteran currently has cervical spine degenerative joint disease (arthritis).

4.  The Veteran had a low back injury during service.

5.  The Veteran has had continuous low back symptoms since service.

6.  The Veteran currently has lumbar degenerative joint disease (arthritis).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine degenerative joint disease, to include cervical stenosis at C4-C5, are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative joint disease, to include lumbar spondylolisthesis, are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for cervical and lumbar degenerative joint disease.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative joint disease of the cervical spine and degenerative joint disease of the lumbar spine.  Degenerative joint disease (i.e., arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease (i.e., arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Neck and Back Disability Analysis

The Veteran contends that the current cervical and lumbar spine disabilities, diagnosed as degenerative joint disease at the October 2012 VA medical examination, are related to the neck and back injuries sustained during service.  As the Board is granting service connection for cervical and lumbar spine degenerative joint disease based on neck and back injury during service and continuous neck and back symptoms since service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual case questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds that the Veteran has current disabilities of degenerative joint disease (arthritis) of the cervical and lumbar spines.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained an injury to the neck and lower back during service.  The service treatment records are absent of complaint of, diagnosis of, or treatment for a neck or back injury during service, and the earliest documentation of treatment for neck and back pain is dated many years after service separation; however, in statements submitted during the course of the current appeal, the Veteran competently and consistently reported that he injured the neck during boot camp training in 1973, and injured the low back during service during heavy lifting while serving aboard the U.S.S. Ashtabula.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that such reported injuries to the neck and low back during service occurred.  Because the statements of in-service neck and back injury were previously deemed credible by the Board, the Board remanded the 

appeal in August 2012 for a VA medical examination with a medical opinion based on the factual assumption of occurrence of in-service injuries.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (holding that a VA medical examination is required when there is evidence of a current disability, an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and there is insufficient evidence to decide the case); but see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The evidence is also at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms of neck and low back arthritis since service to warrant presumptive service connection for arthritis under 38 C.F.R. § 3.303(b).  The Veteran has credibly reported that he continued to experience back and neck pain after service, although he reports that he did not receive treatment for many years because he did not have insurance.  The August 2003 and June 2007 private treatment records noted "recurrent" back pain and a long history of low back problems and neck pain.  Such histories reported during treatment are consistent with the Veteran's other accounts of continuous low back and neck symptoms since service.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran experienced "continuous" symptoms of neck and low back arthritis since service, which is sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for cervical and lumbar spine degenerative joint disease, including 

diagnoses of severe cervical stenosis and lumbar spondylolisthesis, have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  "Proven continuity of 
symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336. 

The Board is aware of the negative October 2012 VA medical opinions obtained pursuant to the prior remand directives; however, the opinions are of no probative value because the VA medical examiner based the opinions on the inaccurate factual premise that there was no neck or back injury during service, contrary to the Board's finding as to what the evidence shows on the element of in-service injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Moreover, the December 2012 opinions are of no probative value because, in this case, service connection is presumed to have occurred due to found fact of "continuous" post-service symptoms of the chronic disease that were later diagnosed as arthritis.  Presumptive service connection is an "alternative path" or "alternative route" or "second route" or "avenue" to service connection.  See Walker at 1336, 1338-40.  As the evidence supports a finding of presumptive service connection based on "continuous" post-service symptoms of arthritis, the criteria for presumptive service connection at 38 C.F.R. § 3.303(b) have been met, so the Veteran or evidence was not required to also prove direct nexus to service under the provisions of 38 C.F.R. § 3.303(d).  See Walker at 1336 (stating that for presumptive service connection based on a "chronic" disease, "the veteran is relieved of the requirement to show a causal relationship between the condition in 

service and the" current disability).  As the Veteran was not required to establish direct nexus to service, the October 2012 VA medical opinion on the question of nexus to service was not required in this case, and does not constitute negative evidence against the appealed service connection issue.  


ORDER

Service connection for degenerative joint disease of the cervical spine, to include severe cervical stenosis at C4-C5, is granted.

Service connection for degenerative joint disease of the lumbar spine, to include lumbar spondylolisthesis, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


